Motion by appellant to stay, pending appeal, the enforcement of an order of the Supreme Court, Kings County, entered December 17, 1962 which adjudged him in criminal contempt of court, pursuant to statute (Judiciary Law, § 750 et seq.), and sentenced him to serve 30 days in the Civil Prison of the City of New York, and directed him to pay a fine of $250 or to serve an additional 30 days. On consent of the District Attorney, motion granted, on condition that appellant perfect and be ready to argue or submit the appeal on January 11, 1963; appeal ordered on the calendar for said date. Having been previously released in the custody of his counsel, appellant is continued in such custody, pending the determination of the appeal. On the court’s own motion, the appeal may be prosecuted on the original papers and on the typewritten briefs of both parties. On or before January 4,1963, appellant shall serve one copy of his brief on the District Attorney and file six copies with the Clerk of this court. Appellant’s brief shall contain a copy of the opinion, if any, rendered by the court below. Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.